UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1769


JENNIFER MARIE JONES,

                Plaintiff – Appellant,

          v.

COMSYS IT PARTNERS, INCORPORATED; MICHAEL MUSCATELL, Vice
President, Strategic Accounts; KARLA MEADOR, Managing
Director; TERRY BELL, Vice President, Human Resources;
MICHAEL BARKER, Chief Operating Officer; KEITH MARKHAM, Sr.
Regional Vice President,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:10-cv-00072-MOC-DSC)


Submitted:   April 23, 2012                    Decided:   May 8, 2012


Before MOTZ, SHEDD, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jennifer Marie Jones, Appellant Pro Se. Kimberly Quade Cacheris,
MCGUIREWOODS, LLP, Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jennifer     Marie       Jones       seeks    to     appeal   the    district

court’s May 16, 2011 order dismissing the individual defendants

and denying Jones’s motion to dismiss the counterclaims filed by

COMSYS IT Partners, Inc. (“COMSYS”).                     Jones also seeks to appeal

the district court’s order refusing to grant her relief from the

May 16 order.        This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2006), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).       The orders Jones seeks to appeal are neither final

orders     nor    appealable     interlocutory             or     collateral       orders.

Accordingly, we deny Jones’s motion to compel enforcement of the

settlement       agreement     and     dismiss       the       appeal     for    lack   of

jurisdiction.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the     court   and   argument          would     not    aid   the     decisional

process.

                                                                                 DISMISSED




                                             2